Citation Nr: 1312924	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  11-00 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Charles Myers, Agent


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from June 12 to September 13, 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Board notes that the Veteran is service connected for depression as secondary to traumatic brain injury (TBI) and is presently rated at 70 percent for the depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record.  Unlike Clemons, in this case, the Veteran's psychiatric disorder other than PTSD, specifically depression, has already been finally adjudicated by the RO, with service connection granted.  However, as the Veteran has not withdrawn his claim for service connection for PTSD, which is a diagnosis different from depression, it remains pending.

Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen the Veteran's claims for service connection for PTSD.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board notes that the RO appears to be developing evidence in regards to the question of whether the Veteran should be found incompetent.  There has been no appeal to the Board, at least not within records provided to the Board and in Virtual VA as of this date.  Consequently, the Board will not take action on such a question.  

(The decision below reopens the Veteran's claim.  The underlying question of service connection is deferred pending completion of the development sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  By a March 2005 decision, the RO denied a claim of entitlement to service connection for PTSD; the Veteran did not appeal.  

2.  The evidence submitted since the March 2005 RO decision is not cumulative nor redundant of the record at the time of the prior final denial, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  A March 2005 RO decision denying a claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  Since the March 2005 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 2005 rating decision, the RO denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran did not appeal, so the decision became final. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 20.302, 20.1103 (2012).  In March 2009, the Veteran sought to reopen his claim. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for PTSD was the March 2005 rating decision.  

Service connection was previously denied for PTSD claimed as due to personal assault by the RO in a March 2005 rating.  The basis for the denial was that there was no evidence of a personal assault shown in service either in the service treatment records or service personnel records and the Veteran was noted to have failed to return a questionnaire that requested specific details of the personal trauma resulting in PTSD.  The Veteran did not appeal after receiving notice later the same month.  

Among the evidence before the RO in March 2005 were service treatment records showing no complaints or findings of psychiatric problems on entrance examination of May 2000, with the report of medical history negative for frequent trouble sleeping, depression or anxiety, excess worry, loss of memory/amnesia and nervous trouble of any sort.  He sustained a head injury in June 2000 when he slipped and hit his head on the bar of his bunk.  In August 2000 he was treated for complaints of soreness and a "bump" on his head following this initial injury.  On examination for a Chapter 15 discharge, he had a normal psychiatric examination and denied frequent trouble sleeping, depression or anxiety, excess worry, loss of memory/amnesia and nervous trouble of any sort in the report of medical history.  

The service personnel records previously before the RO revealed that the Veteran submitted a sworn statement in August 2000 citing homosexual behaviors that predated service and continued during service.  He underwent a psychiatric evaluation the same month and was found to have no psychiatric disease or defect that warranted disposition through medical channels.  He was shown to have the mental capacity to understand and participate in proceedings and was psychiatrically cleared for any administrative or judicial action deemed appropriate.  He was separated under Chapter 15 for homosexual conduct.  

Also before the RO in 2005 was a lay statement in the form of an October 2000 letter to a senator, in which the Veteran requested help with residuals of his head injury but also described having been discharged under Chapter 15 and reported being harassed and wanted to leave as soon as possible due to the harassment.  

Post-service evidence previously before the RO in 2005 includes a diagnosis of major depression made in June 2004 mental health assessment, which also noted anxiety was a prominent factor, with a possible diagnosis of generalized anxiety disorder noted.  The Veteran was said to report non-war traumatic stressors and based on information from testing, PTSD could not be ruled out.  Other records from June 2004 included an EK Mental Health assessment which described the Veteran as having a history of trouble with the law since his head injury, but also noted that after he requested a Chapter 15 discharge from the service, other individuals in the service saw the paperwork for his discharge based on sexual orientation and he was attacked and beaten up while in bed.  He cited difficulty falling asleep and sometimes thinking about the incident.  Mental health assessment was unremarkable and he was assessed with depression.  Other records from June 2004 made note of personality changes following his head injury and were unsure whether the changes were related to his head injury.  

The Veteran in his November 2004 claim for PTSD, said it was secondary to an altercation while in advanced instructional training (AIT), but he did not further elaborate other than to report he was in Fort Sill, Oklahoma with the 2nd Battalion, 80th Division, either in Bravo or Charlie Company.

Among the evidence received after March 2005 was a March 2009 statement from the Veteran requesting reopening of his PTSD claim, wherein he alleged he never received the PTSD questionnaire.  

VA treatment records received after 2005 include records showing telephone contacts and emergency treatment records from February 2009 and March 2009 wherein the Veteran repeatedly sought treatment for complaints of flashbacks generally associated with drinking, and triggered by the presence of African American males.  He reported having been beaten up by African American men in the service.  In these records he described the flashbacks as triggered by seeing African American and Latino males.  A March 2009 EK inpatient stay record contained differential diagnoses of anxiety disorder, PTSD and addictive disorder with episodic alcohol abuse.  However an outpatient record from the same month found the PTSD screen did not meet the criteria for PTSD, but the depression screen was positive and assessed the Veteran with alcohol abuses, dysthymia, rule out attention deficit hyperactivity disorder (ADHD), rule out other mood disorder.  

Also received after March 2005 were statements submitted by the Veteran in June 2009 and in October 2009 further detailing the incident of the claimed assault.  He described the incident as taking place after his paperwork detailing his discharge based on sexual orientation was discovered by some fellow service members.  He indicated that about a week before he was to be discharged he was assaulted in bed by 4 individuals, 2 who held him down and 2 who beat him.  He said the individuals were 3 African Americans and 1 Latino.  He indicated that no punishment was issued to the individuals after he reported the assault, although Military Police was called.  He indicated that after the assault he was ordered to sleep in a different barracks in order to be protected from further assault.  The Veteran also submitted a statement in his November 2009 notice of disagreement in which he identified an individual said to still be on active duty, a drill sergeant M.  He provided both the personal and military e-mail addresses.  He indicated that she would provide a statement regarding the assault but had yet to do so.  

After March 2005, the Veteran also submitted copies of his arrest record showing that since leaving the service he had had arrests for multiple incidents including for bad checks, driving while intoxicated and various domestic disturbance and trespass incidents.  There is additionally a record of a July 1999 incident predating service, which showed an arrest for disorderly conduct after he used harassing and threatening language.  

Also received after March 2009 were VA examinations of TBI in October 2009 and May 2010, which noted complaints of insomnia, mood swings, anxiety and depression, but with mental status examination and brief psychiatric screen unremarkable.  The diagnoses included insomnia and chronic depression that were deemed caused by or a result of TBI.  

A February 2010 VA psychiatric disorders examination noted the Veteran to be claiming service connection for PTSD.  His complaints included the history of the assault approximately 3 days before he was to be discharged.  He complained that the matter was poorly handled by the military and that the attack changed him, making him fearful and bitter.  His post-service history of legal problems was noted.  He reported that he tended to "go off" around African Americans and thought this stemmed from the attack.  He avoided going to places that had too many people.  He also had a history of inpatient treatment following an altercation and flashbacks when drinking in March 2009.  He also reported depression symptoms and wanted to sleep all the time.  He was anxious and avoided going to places that looked busy.  He was on guard around people.  The onset of these symptoms was said to have begun in 2000.  On examination he was restless and tense.  His affect was constricted and blunted and his mood was depressed.  He cited sleep impairment and occasional inappropriate behavior such as blowing up and saying angry things nearly daily.  He was concrete in his interpretations.  He admitted to occasional homicidal and suicidal ideations but no plans to act on them.  He had poor impulse control and episodes of violence.  Testing revealed depression in the severe range.  The diagnosis was major depressive disorder recurrent, anxiety disorder not otherwise specified, and alcohol abuse.  There was no diagnosis or opinion regarding PTSD, but he was noted to be particularly bitter about being assaulted 72 hours prior to being discharged from military service.  

Also received after March 2005 was a September 2010 VA examination that provided an opinion linking the Veteran's depression to his TBI but also noting that he had symptoms of PTSD, which were intertwined and overlapping the TBI.  He was described as having a complex array of depression, TBI and PTSD issues along with alcohol abuse believed to be also likely caused by his TBI issues.

The report of a June 2012 VA examination for PTSD received after March 2005  included a diagnosis of depression that was severe without psychotic features described as at least as likely due to TBI with basic personality changes leading to a host of occupational and interpersonal problems.  The depression was described as existing prior to the initial 2004 VA contact for it, with no evidence of it prior to service.  He was noted to have reported feeling depressed as a result of entering the Army with sexual orientation issues making it such a difficult undertaking that he exercised his right to get discharged under "Don't Ask Don't Tell" at great personal risk.  This depression was noted to remain a primary diagnosis although it was as likely as not worsened by PTSD.  Regarding the PTSD, he was noted to have had his psychiatrist who has been following him since September 2004 diagnose him formally with PTSD in October 2010.  Prior to that time, his operating diagnosis had been depression and TBI.  The depression combined with alcohol abuse likely masked his PTSD and only when he stopped with alcohol use was his PTSD more apparent to clinicians.  His stressor was of being physically assaulted in a "bed party" by 4 soldiers after he put in paperwork to be discharged that was discovered by them.  He endorsed intrusive thoughts, psychological distress, physiological reaction to stressors, avoidance of thoughts and reminders, avoidance of crowds, reduced interest with isolation and detachment from others, restricted range of affect, sleep problems, problems with anger, concentration problems, hypervigilance and exaggerated startle response.  

The examiner found that the Veteran met the criteria for a diagnosis of PTSD.  The examiner also found that the stressor of the "bed party" was adequate to support the diagnosis of PTSD.  Also diagnosed was alcohol dependence in early full remission and insomnia related to PTSD and depression.  The examiner pointed out in the background for diagnostic understanding that the Veteran reported a lack of fit between his sexual orientation and the other soldiers and he experienced depression and requested to be discharged from the service.  After the reasons for his request to be discharged became known to the other soldiers he was assaulted by four soldiers.  The examiner opined that probable PTSD occurred from this assault and threat to his life.  The examiner also noted that any short-lived cognitive or emotional residuals such as depression could also get amplified from the traumatic assault.  The examiner also noted that alcohol problems emerged very shortly after his discharge from the Army, as well as legal problems, and pointed out that alcohol problems are a highly usual way for someone with PTSD to manage the psychological residuals.  This was particularly so when no alcohol history existed prior to service.  

In addition to this evidence received after March 2005, adjudicatory actions have centered around a November 2011 RO rating that determined the Veteran was incompetent to handle funds.  This includes an April 2012 Report of General Information and a IRIS inquiry indicating that a field exam for competency was done either in February 2012 or March 2012.  This also includes testimony at a December 2012 DRO hearing where the Veteran was asked if he would be willing to report to a VA examination to address his mental competency.  

As such, the Board finds that the evidence, in the form of the Veteran's statements concerning his claimed in-service stressor of the assault, is "new" in the sense that it was not previously considered by agency decision makers.  Additionally, the medical evidence received after March 2005 showing PTSD symptoms linked to the stressor and the diagnosis of PTSD made in the June 2012 VA examination, which linked the PTSD to the claimed in-service stressor is also "new" as it was not previously considered by the agency decision makers.  The Board also finds that this newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.  

In this regard, the Board notes that, at the time of the March 2005 rating decision, the RO denied the Veteran's claim for service connection because there was no evidence of a personal assault shown in service either in the service treatment records or service personnel records and the Veteran failed to return a questionnaire that requested specific details of the personal trauma resulting in PTSD.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he had PTSD related to specific stressors experienced during his time in service.  

Newly submitted evidence, however, reflects that the Veteran has submitted statements indicating that his current psychological problems stem from in-service stressors he experienced while on active duty.  The statements include information that identifies an individual with the rank of sergeant who is said to have personal knowledge of the assault, and contains contact information for this individual.  This information is significant as it provides information regarding a contact of a higher ranking service member who could provide verification of this incident.  The medical evidence submitted after March 2005 includes assessments of PTSD and links it to the alleged in-service assault.  Prior to March 2005, the evidence available did not contain any official verification of the incident, and the medical evidence did not include a definite finding of PTSD linked to the claimed incident.  

Additionally the evidence received after March 2005 includes other potentially relevant evidence generated in regards to a competency claim not presently before the Board.  

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2012).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim for service connection for PTSD have been met. 


ORDER

New and material evidence to reopen a claim of service connection for PTSD has been received; to this limited extent, the appeal of this issue is granted.


REMAND

With regard to the Veteran's reopened claim for service connection for PTSD ,the Board recognizes that the present case, which involves allegations of a personal assault (the alleged beating of the Veteran by 4 soldiers who became aware of his pending discharge from service based on sexual orientation shortly before his separation from service), falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events about which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281   (1999).  As noted under Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that because personal assault can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence and requiring that alternative evidence be sought. 

Likewise, under 38 C.F.R. § 3.304(f)(4) , if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

The Board notes that § 3.304(f)(4) also stipulates that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

In this case, a review of the record reflects that for this current appeal, the Veteran has not been apprised of 38 C.F.R. § 3.304(f)(4)  or that evidence from other sources could help corroborate the claimed in-service personal assault stressor; nor has he been provided a list of those alternative sources from which he could submit evidence to help substantiate the stressor incident.  As such, the agency of original jurisdiction (AOJ) must further develop the Veteran's claim in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the M21-1 MR, Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  The Veteran was apparently sent such a notice when provided Veterans Claims Assistance Act of 2000 (VCAA) notice in November 2004, prior to the March 2005 denial.  However the Veteran alleged having not received such notice in his petition to reopen his claim submitted in March 2009.  The VCAA notice sent in March 2009 did contain enclosures of VA Form 21-0781 (Statement in Support of Claim for PTSD) and VA Form 21-4138 (Statement in Support of Claim).  However he was not provided the specific notice regarding PTSD claims based on personal assault in this notice or any additional notice regarding this claim.  

Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159; see also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the Veteran's as yet unverified in-service stressor, the Board notes that attempts to obtain records from Fort Sill, Oklahoma regarding the claimed assault were met with a June 2009 response indicating that records pertinent to such incident are destroyed after 5 years.  A letter from the Chief of Military Personnel also in June 2009 in response to a request for military police reports stated that no records or reports from the Veteran's former unit were available as the maximum time duty logs were maintained were 6 months.  Such records were destroyed after 5 years.  Thus it appears that attempts to verify stressors via official sources have been exhausted.  

However in his November 2009 notice of disagreement (NOD) the Veteran has identified an individual whom he described as a drill sergeant who had knowledge of the assault in question.  He identified an individual said to still be on active duty at the time he filed the NOD.  He also identified the name of a corporal who was asked to guard him after the attack.  The Board notes that credible supporting evidence that a claimed in-service stressor occurred is important in light of the specific elements necessary to substantiate a service connection claim for PTSD.  See 38 C.F.R. § 3.304(f) (2012).  

Under the circumstances of this case, the Board believes that additional effort should be undertaken to allow the Veteran to submit any corroborating evidence, to include supportive statements from these and other individual(s) who may be able to provide corroborative evidence of the claimed personal assault.  Therefore, on remand, the AOJ must search for other evidence corroborating the assault.  Furthermore, as instructed in the remand, the Veteran must be notified if the search for corroborating information leads to negative results.  

Additionally, the Board notes that there has been evidence generated in regards to a November 2011 RO rating that determined the Veteran was incompetent to handle funds.  However this evidence, to include an apparent field examination for incompetency done either in February 2012 or March 2012, is not associated with this claims folder or electronic record.  This also includes testimony at a December 2012 DRO hearing where the Veteran was asked if he would be willing to report to a VA examination to address his mental competency.  As such evidence could prove to be pertinent to the claim for service connection for PTSD, such should be associated with the claims folder.  

Finally, the Board notes that since the most recent adjudication of this matter via the November 2010 statement of the case, additional evidence has been submitted.  Thus the AOJ should readjudicate this matter following review of the additional evidence. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a corrective VCAA notice that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault.  See 38 C.F.R. § 3.159 (2012).  The Veteran must be specifically told of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to his claim of service connection.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(4).  (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)  

2.  The Veteran's claim for service connection for PTSD must be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged assault, to include any other evidence corroborating the incident.  The Veteran must be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged personal assault.  He should be specifically invited to submit statements from those he named as having knowledge of the event, including the sergeant and corporal who were aware of what happened to him.

3.  Any additional action necessary for independent verification of the alleged personal assault must be accomplished.  If the search for corroborating information leads to negative results, this must be documented in the claims file.  Then, the Veteran must be notified of this fact, of the efforts taken to obtain the information, and of any further action to be taken.  

4.  Any pertinent medical or other records used in the adjudications stemming from a determination that the Veteran was incompetent to handle funds should be associated with the claims file or electronic record.  The procedures set forth in 38 C.F.R. § 3.159(c) (2012) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file or electronic record.

5.  Thereafter, the Veteran should be scheduled for a psychiatric evaluation.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD.  The examiner should review the entire record and provide an opinion as to the medical probabilities that the Veteran now has PTSD that is the result of a stressful in-service experience.  An explanation should be provided for the opinion, which explanation includes references to medical evidence or medical authority to support the conclusions.  If the examiner's opinion is contrary to any other opinion or diagnosis of record, the examiner should explain the difference.

6.  After completing the requested actions, and any additional notification and/or development deemed necessary in light of any newly received evidence obtained pursuant to this remand, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


